HIGGINS, J.
This is a devolutive appeal from a judgment, which through error, failed to recognize plaintiff’s vendor’s lien and privilege. The judgment appealed from is the same judgment which was amended by consent and as amended, considered by us in American Multigraph Sales Company vs. Globe Indemnity Company, 11 La. App. 353, 122 So. 359, this day decided.
We have been favored with a brief on behalf of the Globe Indemnity Company, surety on the sequestration release bond and defendant in that case. This brief, filed by its attorneys as amici curiae discusses the effect of an amendment of the judgment now before us.
It is sufficient to say that whatever may be the effect of the amendment of the judgment appealed from, the question is not before us, at this time, for determination.
Appellant is clearly entitled to have the judgment amended so as to recognize the lien and privilege.
It is therefore ordered, adjudged and decreed that the judgment appealed from be amended so as to read:
“It is therefore ordered adjudged and decreed that there be judgment in favor of the American Multigraph Sales Company and against the Peach Bio Products, Inc., in the full sum of $607.50 with 8 per cent interest from September 1, 1921, until paid, and in the further sum of $100.00 with legal interest thereon from judicial demand until paid and with full recognition and maintenance of plaintiffs’ lien and privilege on the property sequestered herein and also maintaining the writ of sequestration herein. The costs of both courts to be paid by defendant and appellee.”